Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 27, 2016

                                       No. 04-16-00245-CR

                                     Tim S. ARCHULETA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3478C
                           Honorable Ron Rangel, Judge Presiding

                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record within ten days from the date of this order containing the following documents:

1.     All pre-trial orders and the related pre-trial motions;

2.     The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
       Stipulations, and all other documents relating to the defendant’s plea bargain;

3.     The judgment;

4.     All post-judgment motions and orders;

5.     The notice of appeal;

6.     The Trial Court’s Certification of Defendant’s Right of Appeal; and

7.     The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court